DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/02022 has been entered.

Status of Claims
 Claim 1 is amended
Claims 1 and 5-9 are pending in the application and are presented to be examined upon their merits.  

Response to Arguments

Regarding 35 U.S.C 101 rejections
	Rejections of the amended claims (i.e., claims 1-2, 4-9, 12 and 13) under 35 U.S.C. 101 remain. A supplemental explanation based upon the amended claim language is provided below for the Applicant’s convenience.
	In regards to the Applicants assertion that the claimed method provides a technical solution to the technical problems related to accounting the dynamism of the data in the data market place and accordingly computing the reputation and liability scores for the user/multiple parties involved in the data transactions. The Examiner disagrees with the Applicant’s characterization of the claims being a technical solution in that the [1] does not provide an improvement to the functioning of the computer  itself or an improvement to other technology or technical field. Particularly, the specification calls for complaint and reputation management with a data marketplace wherein buyers and/or sellers may raise a complaint against any of the other participants involved in a transaction [see Applicant’s Specification, ¶0002-¶0006]. Moreover, system calls for elements that are described at a high level of generality. For example, the specification describes, 

[0021] According to an embodiment of the disclosure, the system 100 includes a database 102, a processor 104. The processor 104 further comprising a reputation calculation module 106, a loss minimization module 108, a multiparty verification and dispute resolution module 110, an influencer detection module 112, an insider trading detection module 114, an inactivity monitoring module 116, a complaint and reputation decay calculation module 118, a reputation lending module 120, a trust calculation module 122 and an active guidance module 124. It should be appreciated that the processor 104 may also include other modules for performing various functions of the data marketplace. The database 102 is configured to store all the information involved during the data transaction. The database 102 may also include a reputation bank 126 for storing reputation scores of the parties. The system 100 classify the users using the data marketplace based on various criteria.

[0022] The system 100 also includes a user interface 128 for accessing the data marketplace by the users. The user interface 128 can include a variety of software and hardware interfaces, for example, a web interface, a graphical user interface, and the like and can facilitate multiple communications within a wide variety of networks N/W and protocol types, including wired networks, for example, LAN, cable, etc., and wireless networks, such as WLAN, cellular, or satellite. In an embodiment, the user interface device(s) can include one or more ports for connecting a number of devices to one another or to another server.

	It is being put forth that the additional elements individually or in combination as a whole (i.e. a user interface, memory, and a processor performing a set of instructions/modules) merely includes a set of instructions to implement the abstract idea on a computer and/or merely uses the computer as a tool to perform the abstract idea. Said a different way, the claimed invention seeks to use the computer as a tool to provide an abstract quantification (e.g., which can be done via a score, percentage, range or scale) of users’ reputation based upon a set of qualitative characteristics, criteria, terms and/or conditions. Thus it is maintained that the claimed invention suggests by linking the use of the judicial exception to a particular technical environment an improvement to an abstract idea.






Examiner’s Comments
Intended Use-MPEP 2103 I C

Claim 1 recites, “A method for complaint and reputation management of users in a multi-party data marketplace, the method comprising a processor implemented steps of: accessing the multi-party data marketplace by the users for a data transaction, wherein the users comprises a set of buyers and a set of sellers in the data transaction, wherein available data, data characteristics, data's auto worth, data availability, data volume, rate of creation, consumption of data and meta-information associated with data is being tracked continuously by a central independent entity, wherein the data is treated as commodity or resource, wherein the data is static or dynamic, wherein the data is perishable and worth of either decay or improve with time, and data is used as a tradable entity for buying other data points, services, reputation points or resolving any disputes related to complaint, the data has a value based on a demand measured in terms of data credit score, a reputation of the user is used as an asset to the user, and complaint against the buyer or seller is referred as a liability of the user, wherein an impact of the dynamic data on complaint filing is addressed and aid in reducing number of false complaints due to buyer's faulty processing, wherein while working with the static data the buyer need to perform multiple iterations to check existence of a problem while streaming data which facilitates in streaming data delivery resulting in false complaint filing and disrupts processing of streaming data; evaluating the users capability for providing a secure environment for usage of the multi-party data marketplace; calculating an initial reputation score of each of the users, wherein the reputation score is a function of parameters comprising history, affiliation, System and method for complaint and reputation management in a multi-party data marketplace quality, corpus size, trust, delivery time, market reach, payment time, request frequency, peer network of the user, wherein the parameters dynamically change based on new identified patterns in the multi-party data marketplace and wherein a set of parameters are selected for calculation of the reputation score based on a user's role as a buyer or a seller, else; retrieving and updating the reputation score of the user from a reputation bank, wherein the reputation score is updated after verification as per a first set of predefined conditions; checking for an influencer in the data transaction, wherein the influencer are one or more users trying to influence the data transaction and wherein the influencer is detected based on an history and rating trends of the users; checking for an insider trading in the data transaction, wherein the insider trading is detected based on any collusion between the users and wherein the reputation score of each of the users is updated upon detecting at least one of influencer or insider trading in the data transaction and after verification as per a second set of predefined conditions; checking for the user inactive in the multi-party data marketplace and decaying the reputation score of the user upon detecting that the user is inactive in the multi-party data marketplace for more than a specified inactivity time period; gathering a set of insights from the data transaction for future transactions; updating the final reputation score of each of the users in the reputation bank and removing the inactive users from the multi-party data marketplace; resolving dispute between the set of buyers and the set of sellers through a set of independent parties in a multi-party secure verification, wherein the set of independent parties verify sanity, quality, quantity and other features of the data transaction, wherein the set of independent parties apply a proprietary algorithm on the data transaction and hide intellectual property of the set of independent parties in form of an algorithm; and System and method for complaint and reputation management in a multi-party data marketplace providing a sandbox environment for use by the set of buyers to a sample representative data transaction before buying the data transaction from the set of seller.
	Claim 5 recites, “wherein the first set….for verifying the validity…”
	Claim 6 recites, “wherein…for verifying the validity…”
	Claim 7 recites, “…further comprising…for updating…”

Not positively Recited
Claim 1 recites, “A method…the method comprising a processor implemented steps of:…accessing…, wherein the users comprises…, wherein…data’s quoted worth…meta-information…data is being tracked continuously…, wherein the data is treated as commodity…, wherein…








Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 



Lack of Algorithm
MPEP 2161.01 I

Claim 1 recites,  “A method for complaint and reputation management of users in a multi-party data marketplace, the method comprising a processor implemented steps of: 
accessing the multi-party data marketplace by the users for a data transaction, wherein the users comprises a set of buyers and a set of sellers in the data transaction, wherein available data, data characteristics, data's quoted worth, data availability, data volume, rate of creation, consumption of data and meta-information associated with data is being tracked continuously by a central independent entity, wherein the data is treated as commodity or resource, wherein the data is static or dynamic, wherein the data is perishable and worth of either decay or improve with time, and data is used as a tradable entity for buying other data points, services, reputation points or resolving any disputes related to complaint, the data has a value based on a demand measured in terms of data credit score, a reputation of the user is used as an asset to the user, and complaint against the buyer or seller is referred as a liability of the user, wherein an impact of the dynamic data on complaint filing is addressed and aid in reducing number of false complaints due to buyer's faulty processing, wherein while working with the static data the buyer need to perform multiple iterations to check existence of a problem while streaming data which facilitates in streaming data delivery resulting in false complaint filing and disrupts processing of streaming data; evaluating the users capability for providing a secure environment for usage of the multi-party data marketplace; calculating an initial reputation score of each of the users, wherein the reputation score is a function of parameters comprising history, affiliation, System and method for complaint and reputation management in a multi-party data marketplace quality, corpus size, trust, delivery time, market reach, payment time, request frequency, peer network of the user, wherein the parameters dynamically change based on new identified patterns in the multi-party data marketplace and wherein a set of parameters are selected for calculation of the reputation score based on a user's role as a buyer or a seller, else; retrieving and updating the reputation score of the user from a reputation bank, wherein the reputation score is updated after verification as per a first set of predefined conditions; checking for an influencer in the data transaction, wherein the influencer are one or more users trying to influence the data transaction and wherein the influencer is detected based on an history and rating trends of the users; checking for an insider trading in the data transaction, wherein the insider trading is detected based on any collusion between the users and wherein the reputation score of each of the users is updated upon detecting at least one of influencer or insider trading in the data transaction and after verification as per a second set of predefined conditions; checking for the user inactive in the multi-party data marketplace and decaying the reputation score of the user upon detecting that the user is inactive in the multi-party data marketplace for more than a specified inactivity time period; gathering a set of insights from the data transaction for future transactions; updating the final reputation score of each of the users in the reputation bank and removing the inactive users from the multi-party data marketplace; resolving dispute between the set of buyers and the set of sellers through a set of independent parties in a multi-party secure verification, wherein the set of independent parties verify sanity, quality, quantity and other features of the data transaction, wherein the set of independent parties apply a proprietary algorithm on the data transaction and hide intellectual property of the set of independent parties in form of an algorithm; and System and method for complaint and reputation management in a multi-party data marketplace providing a sandbox environment for use by the set of buyers to a sample representative data transaction before buying the data transaction from the set of seller.



“In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” MPEP 2161.01 I



The Claim is broader than the Specification
LizardTech

Claim 1 recites, “A method…the method comprising…: accessing the multi-party data…evaluating the users capability…calculating an initial reputation score…, retrieving and updating…checking for an influencer…checking…gathering… updating… resolving…providing a sandbox” a method claim that does not say what structure performs each step. “’The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed.’ LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. ‘[T]he description of one method for creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective.’ LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733.” MPEP 2161.01 I

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-9, 12 and 13 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Re claims 1, 12, 13-  “updating the reputation score if there is a complaint against user…” and “checking if there is an influencer in the data transaction…” or “checking if there is insider trading..” or “checking if there is a user inactive…wherein decaying the score if..” are indefinite statements because it suggests that there is a potential for  the particular limitation not being acted on or what happens when the negative occurs. For example what happens when there is no complaint against user or what happens when there is or is not an influencer in the data transaction? What happens when there is not insider trading? What does updating the reputation score entail? Said a different way, it seems that there is potential for “updating” a reputation score, but it is not provided exactly a positive recitation of what updating means because of conditions that may or may not occur.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 5-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Under Step 1:  The independent claims (i.e., method claim 1, system claim 12 and non-transitory computer readable medium claim 13) are within are statutory under step 1.
Under Step 2A, Prong 1:  The claims are directed to an abstract idea. The abstract idea is the complaint management and quantification (via a score) of user (multiple-party) reputation based upon a set of c qualitative characteristics criteria, terms and conditions.
For example, claim 1 recites, 
“…accessing the multi-party data marketplace by the users for a data transaction, wherein the users comprises a set of buyers and a set of sellers in the data transaction;
calculating an initial reputation score of each of the users… wherein the reputation score is a function of parameters comprising history, affiliation, quality, corpus size, trust, delivery time, market reach, payment time, request frequency, peer network of the user, wherein the parameters dynamically change based on new identified patterns in the multi-party data marketplace and wherein a set of parameters are selected for calculation of the reputation score based on a user’s role as a buyer or a seller, else:
retrieving and updating the reputation score of the user from a reputation bank;
updating the reputation score of the user if there is a complaint against the user, wherein the reputation score is updated after verification as per a first set of predefined conditions;
checking if there is an influencer in the data transaction, wherein the influencer are one or more users trying to influence the data transaction and wherein the influencer is detected based on an history and rating trends of the users:
checking if there is an insider trading in the data transaction, wherein the insider trading is detected based on any collusion between the users and
wherein updating the reputation score of each of the users if there is at least one of influencer or insider trading in the data transaction after verification as per a second set of predefined conditions;
checking if there is the user inactive in the muiti-party data marketplace, wherein decaying the reputation score of the user if the user is inactive in the multi-party data marketplace for more than a specified inactivity time period;
gathering a set of insights from the data transaction for future transactions; and
updating the final reputation score of each of the users in the reputation bank.”
Under the broadest interpretation the claim can be grouped under certain method of organizing human activity, wherein the aforementioned limitations of  “calculating an initial reputation score of each of the users… retrieving and updating the reputation score of the user from a reputation bank… updating the reputation score…. checking if there is an influencer…., updating the reputation score of each of the users if there is at least one of influencer… checking if there is the user inactive in the muiti-party data marketplace… ” can be interpreted as relating to fundamental economic practices wherein there is a management  of reputation to provide a mitigation of risk between the sales activities of buyers and sellers. 
It is also the case that the limitation of “calculating an initial reputation score of each of the users…” is related to mathematical concepts [see for example Specification, [¶0024-¶0025],wherein the reputation score is calculated via a reputation formula]. Both certain methods of organizing human activity and mathematical concepts are considered abstract [see MPEP 2106.04(a)(2)(I)(A)(iv),(B)(iv) and (II)(A)(i)]
Under Step 2A, Prong 2: The claims recite additional elements (i.e., interface, memory, processor having instructions in the form of reputation module, loss minimization module, etc.,) which individually or in combination as whole is not integrated into a practical application which is significantly more than the abstract idea. For example, the claim(s) do not provide an improvement to the functioning of the computer itself or an improvement to other technology or technical field. Particularly, the specification calls for complaint and reputation management with a data marketplace wherein buyers and/or sellers may raise a complaint against any of the other participants involved in a transaction [see Applicant’s Specification, ¶0002-¶0006]. Moreover, system calls for elements that are described at a high level of generality. For example, the specification describes, 

[0021] According to an embodiment of the disclosure, the system 100 includes a database 102, a processor 104. The processor 104 further comprising a reputation calculation module 106, a loss minimization module 108, a multiparty verification and dispute resolution module 110, an influencer detection module 112, an insider trading detection module 114, an inactivity monitoring module 116, a complaint and reputation decay calculation module 118, a reputation lending module 120, a trust calculation module 122 and an active guidance module 124. It should be appreciated that the processor 104 may also include other modules for performing various functions of the data marketplace. The database 102 is configured to store all the information involved during the data transaction. The database 102 may also include a reputation bank 126 for storing reputation scores of the parties. The system 100 classify the users using the data marketplace based on various criteria.
[0022] The system 100 also includes a user interface 128 for accessing the data marketplace by the users. The user interface 128 can include a variety of software and hardware interfaces, for example, a web interface, a graphical user interface, and the like and can facilitate multiple communications within a wide variety of networks N/W and protocol types, including wired networks, for example, LAN, cable, etc., and wireless networks, such as WLAN, cellular, or satellite. In an embodiment, the user interface device(s) can include one or more ports for connecting a number of devices to one another or to another server.

	It is being put forth that the additional elements individually or in combination as a whole (i.e. a user interface, memory, and a processor performing a set of instructions/modules) merely includes a set of instructions to implement the abstract idea on a computer and/or merely uses the computer as a tool to perform the abstract idea. Said a different way, the claimed invention seeks to use the computer as a tool to provide an abstract quantification (e.g., which can be done via a score, percentage, range or scale) of users’ reputation based upon a set of qualitative characteristics, criteria, terms and/or conditions. Thus it is maintained that the claimed invention suggests by linking the use of the judicial exception to a particular technical environment an improvement to an abstract idea (not a technical solution to a technical idea) [see MPEP 2106.04(d)(1)  and 2106.05(a)].
	Under Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the elements perform computer functions (e.g., performing repetitive calculations – “calculating an initial reputation score of each of the users…”  and “updating the reputation score of the user if there is a complaint against the user…”;  receiving, processing and storing data- “updating…”, “checking…”; as well as electronic record keeping) which the courts have determined to be well-understood, routine and conventional [see MPEP 21.06.05(d)(II)(ii)(iii)(iv)].
Independent claims 12 and 13, rejections are applied to claims 12 and 13 being significantly similar to claim 1. 
	Dependent claims 2 and 4-9,  These claims do not providing limitations that meaningfully limits the exception but further suggest instructions to implement the judicial exception.

























Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL S. FELTEN
Examiner
Art Unit 3692



/DANIEL S FELTEN/Primary Examiner, Art Unit 3692